             Case 3:19-cv-05279-EMC Document 154 Filed 07/10/20 Page 1 of 16



 1    Ricardo J. Prieto (Admitted PHV)
      rprieto@eeoc.net
 2    SHELLIST | LAZARZ | SLOBIN LLP
      11 Greenway Plaza, Suite 1515
 3    Houston, Texas 77046
      Telephone: (713) 621-2277
 4    Facsimile: (713) 621-0993
      (Lead Counsel)
 5
      Melinda Arbuckle (Cal. Bar No. 302723)
 6    marbuckle@eeoc.net
      SHELLIST | LAZARZ | SLOBIN LLP
 7    402 West Broadway, Suite 400
      San Diego, California 92101
 8    Telephone: (713) 621-2277
      Facsimile: (713) 621-0993
 9
      Robert R. Debes, Jr. (Admitted PHV)
10    bdebes@debeslaw.com
      DEBES LAW FIRM
11    5909 West Loop South, Suite 510
      Bellaire, Texas 77401
12    Telephone: (713) 623-0900
      Facsimile: (713) 623-0951
13
     Counsel for Plaintiff, Jacob McGrath,
14   and Proposed Collective Action Members
15                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA
16                                SAN FRANCISCO DIVISION
17     JACOB McGRATH, on behalf of himself               Case No: 3:19-cv-05279
       and all others similarly situated,
18                                                       PLAINTIFF’S SECOND AMENDED
              Plaintiff,                                 COMPLAINT FOR VIOLATIONS OF
19                                                       FAIR LABOR STANDARDS ACT
              vs.
20
                                                         FLSA COLLECTIVE ACTION
       DOORDASH, INC.,
21
                                                         DEMAND FOR JURY TRIAL
              Defendant.
22
23          Plaintiff Jacob McGrath (referred to hereinafter as “Plaintiff” and/or “McGrath”), on
24   behalf of himself and all others similarly situated, files this Second Amended Complaint against
25   Defendant DoorDash, Inc. and shows in support as follows:
26
27
28                                                 -1-
                                         Case No. 3:19-cv-05279
                                 Plaintiff’s Second Amended Complaint
             Case 3:19-cv-05279-EMC Document 154 Filed 07/10/20 Page 2 of 16



 1                      I.      INTRODUCTION AND NATURE OF ACTION
 2          1.      Defendant, DoorDash, Inc. (referred to hereinafter as “Defendant” and/or
 3   “DOORDASH”), provides takeout food delivery via a phone application and website throughout
 4   the country. To do so, it employs delivery drivers (a/k/a “Dashers”). Defendant misclassifies
 5   Plaintiff and its other Dashers as “independent contractors” rather than “employees” and fails to
 6   pay them for all hours worked.
 7          2.      This is an action brought under the Fair Labor Standards Act, 29 U.S.C. §§ 201-
 8   219, and the Portal-to-Portal Act, 29 U.S.C. §§ 251-262 (collectively, the “FLSA”) seeking
 9   damages for Defendant’s failure to pay federally-mandated minimum wages and overtime.1
10   Plaintiff brings this action on behalf of similarly situated Dashers misclassified by Defendant as
11   independent contractors nationwide as a collective action under 29 U.S.C. § 216(b).
12                                           II.   THE PARTIES
13   A. Plaintiff Jacob McGrath
14          3.      Plaintiff Jacob McGrath is an individual residing in Sonoma County, California.
15   He has standing to file this lawsuit.
16          4.      McGrath is an employee of Defendant who worked as a Dasher beginning on
17   approximately October 10, 2018. He was tasked with completing food deliveries transmitted to
18   him by Defendant using the DoorDash phone application (the “DoorDash app”).
19          5.      McGrath’s written consent to participate in this action was previously filed as
20   Exhibit 1 to the Original Complaint. (See ECF No. 1-1).
21          6.      McGrath opted-out of DoorDash’s arbitration agreement on November 5, 2018.
22   (See ECF No. 144-1, p. 2).
23
24
25
        1
26           See 29 U.S.C. § 218(a) (employee is entitled to be compensated at the greater of either
     the federal minimum wage rate or the minimum wage rate established by the state or
27   municipality in which the employee lives).

28                                                   -2-
                                           Case No. 3:19-cv-05279
                                   Plaintiff’s Second Amended Complaint
             Case 3:19-cv-05279-EMC Document 154 Filed 07/10/20 Page 3 of 16



 1   B. Putative Collective Action Members
 2          7.      The putative Collective Action Members are all current and former Dashers
 3   misclassified by Defendant as independent contractors who work or worked for Defendant
 4   nationwide at any time within the three years prior to the filing of the Original Complaint
 5   through the date of final disposition of this action.
 6          8.      McGrath seeks to represent the Collective Action Members seeking damages for
 7   claims of unpaid minimum wages and overtime pursuant to the FLSA, and is similarly situated to
 8   the Collective Action Members pursuant to 29 U.S.C. § 216(b).
 9   C. Defendant DoorDash, Inc.
10          9.      Defendant DoorDash, Inc. is headquartered in San Francisco, California.
11   Doordash, Inc. is a Delaware corporation that is licensed to do business (and is doing business)
12   in the State of California. Doordash, Inc. may be served through its registered agent, Registered
13   Agent Solutions, Inc., 2138 Silas Deane Hwy. Suite 101, Rocky Hill, CT 06067.
14          10.     At all times relevant to this lawsuit, Defendant has been an “enterprise engaged in
15   commerce” as defined by the FLSA.
16          11.     At all times relevant to this lawsuit, Defendant employed, and continues to
17   employ, two or more employees.
18          12.     At all times relevant to this lawsuit, Defendant employed two or more employees
19   who engaged in commerce and/or who handled, sold or otherwise worked on goods or materials
20   that have been moved in or produced for commerce by any person.
21          13.     On information and belief, at all times relevant to this lawsuit, Defendant has had
22   gross operating revenues or business volume in excess of $500,000.
23                                III.    JURISDICTION AND VENUE
24          14.     This Court has federal question jurisdiction over all claims pursuant to 28 U.S.C.
25   § 1331 and the FLSA at 29 U.S.C. § 216(b).
26
27
28                                                   -3-
                                           Case No. 3:19-cv-05279
                                   Plaintiff’s Second Amended Complaint
             Case 3:19-cv-05279-EMC Document 154 Filed 07/10/20 Page 4 of 16



 1           15.     The United States District Court for the Northern District of California has
 2   personal jurisdiction over Defendant because Defendant does business in California and in this
 3   District, and because many of the acts complained of and giving rise to the claims alleged
 4   occurred in California and in this District.
 5           16.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) because a
 6   substantial part of the events giving rise to all claims occurred in this District.
 7           17.     Intradistrict Assignment: This lawsuit should be assigned to the San Francisco
 8   Division of this Court because a substantial part of the events or omissions which give rise to this
 9   lawsuit occurred in Sonoma County.
10                                  IV.     FACTUAL BACKGROUND
11           18.     DoorDash is a food delivery service which provides home and office food
12   delivery to its customers.
13           19.     Plaintiff Jacob McGrath was hired to work as a delivery driver/Dasher for
14   Defendant. McGrath is an employee of Defendant who worked as a Dasher beginning on
15   approximately October 10, 2018.
16           20.     Opt-in Plaintiff Vickie Smiley (“Smiley”) was hired to work as a delivery
17   driver/Dasher for Defendant. Smiley is an employee of Defendant who worked as a Dasher
18   beginning on approximately November 3, 2018.2
19           21.     Plaintiff McGrath typically worked for DoorDash approximately ten (10) to
20   fifteen (15) hours each week. His work consisted primarily of picking up food orders at
21   restaurants and delivering them to DoorDash’s customers via the DoorDash app. This is
22   generally McGrath’s weekly work schedule, with some variance from week-to-week.
23
24       2
            Thousands of other similarly situated Dashers have joined this case as opt-in Plaintiffs.
25   One of those Dashers is Opt-in Plaintiff Vickie Smiley. Her information is provided in this
     Complaint to demonstrate that McGrath is similarly situated to other Dashers. Smiley’s written
26   consent to participate in this action was previously filed. (See ECF No. 5). Smiley opted-out of
     DoorDash’s arbitration agreement on November 20, 2018. (See ECF No. 144-1, p. 3).
27
28                                                   -4-
                                           Case No. 3:19-cv-05279
                                   Plaintiff’s Second Amended Complaint
             Case 3:19-cv-05279-EMC Document 154 Filed 07/10/20 Page 5 of 16



 1          22.     Opt-in Plaintiff Smiley typically worked for DoorDash approximately twenty (20)
 2   hours each week. Her work consisted primarily of picking up food orders at restaurants and
 3   delivering them to DoorDash’s customers via the DoorDash app. This is generally Smiley’s
 4   weekly work schedule, with some variance from week-to-week.
 5          23.     DoorDash does not pay Plaintiff or its other Dashers an hourly wage or a salary;
 6   rather, Plaintiff and Dashers receive the “delivery fee” that is paid by DoorDash’s customers, as
 7   well as any gratuity that the customer pays to the Dasher. DoorDash, not Plaintiff or the other
 8   Dashers, determines the “delivery fee.”
 9          24.     For example, while his work hours varied, Plaintiff McGrath often worked for
10   DoorDash for approximately fifteen (15) hours in a workweek. In a typical fifteen (15) hour
11   workweek, he earns “delivery fees” of approximately $60.00. This gross compensation paid to
12   him by DoorDash, when divided by his hours of work, demonstrates that he was paid, on
13   average, $4.00 per hour ($60.00 ÷ 15 [hours per week, on average] = $4.00), which is below the
14   federal minimum wage of $7.25 per hour, and far below the California minimum wage of $12.00
15   per hour. See 29 U.S.C. § 218(a) (employee is entitled to be compensated at the greater of either
16   the federal minimum wage rate or the minimum wage rate established by the state or
17   municipality in which the employee lives). The pay rate applicable to McGrath for the work he
18   performed as an employee of DoorDash in the given workweek, and on average with respect to
19   his work for DoorDash, was in violation of the FLSA, and McGrath is owed the difference
20   between the federally-mandated minimum wage and the actual wage rate he was paid (i.e.,
21   $12.00 [California minimum wage] - $4.00 [wage rate actually paid] = $8.00) multiplied by his
22   hours of work in that workweek ($8.00 * 15 [hours per week] = $120.00) as back wages, as well
23   as all other applicable statutory damages and/or remedies. This pay practice and/or policy was
24   not unique to McGrath, but was applicable to Opt-in Plaintiff Smiley and similarly situated
25   Dashers. As a result, Plaintiff and similarly situated Dashers are entitled to damages for
26   DoorDash’s failure to compensate them at the federally-mandated minimum wage.
27
28                                                  -5-
                                          Case No. 3:19-cv-05279
                                  Plaintiff’s Second Amended Complaint
             Case 3:19-cv-05279-EMC Document 154 Filed 07/10/20 Page 6 of 16



 1          25.     As a further example, while her work hours varied, Opt-in Plaintiff Smiley often
 2   worked for DoorDash for approximately twenty (20) hours in a workweek. In a typical twenty
 3   (20) hour workweek, she earns “delivery fees” of approximately $75.00. This gross
 4   compensation paid to her by DoorDash, when divided by her hours of work, demonstrates that
 5   she was paid, on average, $3.75 per hour ($75 ÷ 20 [hours per week, on average] = $3.75), which
 6   is below the federal minimum wage of $7.25 per hour, and far below the California minimum
 7   wage of $12.00 per hour. See 29 U.S.C. § 218(a) (employee is entitled to be compensated at the
 8   greater of either the federal minimum wage rate or the minimum wage rate established by the
 9   state or municipality in which the employee lives). The pay rate applicable to Smiley for the
10   work she performed as an employee of DoorDash in the given workweek, and on average with
11   respect to her work for DoorDash, was in violation of the FLSA, and Smiley is owed the
12   difference between the federally-mandated minimum wage and the actual wage rate she was paid
13   (i.e., $12.00 - $3.75 = $8.25) multiplied by her hours of work in that workweek ($8.25 * 20
14   hours = $165.00) as back wages, as well as all other applicable statutory damages and/or
15   remedies. This pay practice and/or policy was not unique to Smiley, but was applicable to
16   Plaintiff McGrath and similarly situated Dashers. As a result, Opt-in Plaintiff Smiley and
17   similarly situated Dashers are entitled to damages for DoorDash’s failure to compensate them at
18   the federally-mandated minimum wage.
19          26.     Moreover, McGrath’s and Smiley’s estimates of their weekly total hours based on
20   time recorded by the DoorDash app does not include compensable time they spent engaged to
21   wait via the DoorDash app (i.e., time they were not free to use for their own purposes). On
22   average, this time spent waiting to be engaged adds an additional 4-5 hours per week of
23   compensable time further diluting McGrath’s and Smiley’s respective hourly rates far below the
24   applicable minimum wage.
25          27.     For instance, in the average week where Plaintiff McGrath worked fifteen (15)
26   hours of recorded time, which only includes transit between a restaurant and a customer’s
27
28                                                  -6-
                                          Case No. 3:19-cv-05279
                                  Plaintiff’s Second Amended Complaint
             Case 3:19-cv-05279-EMC Document 154 Filed 07/10/20 Page 7 of 16



 1   location for delivery, he would also work, on average, an additional four (4) hours of time spent
 2   engaged to wait by driving to restaurants once orders for delivery were transmitted to him via the
 3   DoorDash app, and then waiting for food orders to be completed. As a result, Plaintiff McGrath’s
 4   hourly rate of pay was actually $3.16 ($60.00 ÷ 19 hours of work = $3.16), and so he is actually
 5   entitled to $167.96 in back wages on an average week. This is calculated by finding the
 6   difference between the federally-mandated minimum wage (the higher of the federal minimum
 7   wage or any applicable state minimum wage) and the hourly rate McGrath actually received
 8   based on payment to him by DoorDash of “delivery fees” ($12.00 [California minimum wage] -
 9   $3.16 = $8.84) then multiplying the difference by his actual hours of work, including time he
10   spent engaged to wait (i.e., $8.84 * 19 [hours of work per week, on average, including waiting
11   time] = $167.96). He is, of course, also entitled to all other applicable statutory damages and/or
12   remedies.
13          28.     As further example, in the average week where Opt-in Plaintiff Smiley worked
14   twenty (20) hours of recorded time, which only includes transit between a restaurant and a
15   customer’s location for delivery, she would also work, on average, an additional five (5) hours of
16   time spent engaged to wait by driving to restaurants once orders for delivery were transmitted to
17   her via the DoorDash app, and then waiting for food orders to be completed. As a result, Opt-in
18   Plaintiff Smiley’s hourly rate of pay was actually $3.00 ($75.00 ÷ 25 hours of work = $3.00),
19   and so she is actually entitled to $225 in back wages on an average week. This is calculated by
20   finding the difference between the federally-mandated minimum wage (the higher of the federal
21   minimum wage or any applicable state minimum wage) and the hourly rate Smiley actually
22   received based on payment to her by DoorDash of “delivery fees” ($12.00 [California minimum
23   wage] - $3.00 = $9.00) then multiplying the difference by her actual hours of work, including
24   time she spent engaged to wait ($9.00 * 25 [hours of work per week, on average, including
25   waiting time] = $225). She is, of course, also entitled to all other applicable statutory damages
26   and/or remedies.
27
28                                                  -7-
                                          Case No. 3:19-cv-05279
                                  Plaintiff’s Second Amended Complaint
             Case 3:19-cv-05279-EMC Document 154 Filed 07/10/20 Page 8 of 16



 1          29.     Consequently, Plaintiff was paid below the federally-mandated minimum wage
 2   because what he earned each week did not compensate him for each hour worked at the
 3   federally-mandated minimum wage rate. This pay practice and/or policy of failing to record time
 4   spent engaged to wait was not unique to McGrath, but was applicable to Opt-in Plaintiff Smiley
 5   and similarly situated Dashers. As a result, Plaintiff and similarly situated Dashers are entitled to
 6   damages for DoorDash’s failure to compensate them at the federally-mandated minimum wage
 7   for all hours of work, including time spent engaged to wait by traveling to restaurants after
 8   orders for delivery were transmitted to them via the DoorDash app, and waiting to pick up
 9   completed food orders.
10          30.     While DoorDash classifies Plaintiff as an “independent contractor,” Plaintiff is
11   truly an “employee” pursuant to the FLSA’s economic realities test.
12          31.     For instance, Plaintiff does not determine the amount he will charge DoorDash for
13   his services; rather, DoorDash decides how much of a “delivery fee” its customers will pay and
14   simply passes that charge on to the Plaintiff as compensation.
15          32.     DoorDash provides Plaintiff and its other Dashers with the customers for whom
16   the delivery services are to be performed.
17          33.     DoorDash requires Plaintiff and its other Dashers to comply with certain rules,
18   regulations, policies and procedures in order to work for them. A Dasher who fails to comply
19   with said policies is subject to reprimand and/or termination.
20          34.     Plaintiff and the other Dashers all perform delivery services within DoorDash’s
21   usual course of business as a food delivery service. Without delivery drivers/Dashers, DoorDash
22   would not exist.
23          35.     DoorDash unilaterally sets the pay scheme and rate of pay for Plaintiff and its
24   other Dashers. This rate of pay is not negotiated by and among DoorDash and its Dashers.
25          36.     DoorDash has a single pay practice and/or policy that applies to Plaintiff and all
26   of its other Dashers.
27
28                                                   -8-
                                           Case No. 3:19-cv-05279
                                   Plaintiff’s Second Amended Complaint
             Case 3:19-cv-05279-EMC Document 154 Filed 07/10/20 Page 9 of 16



 1          37.     Pursuant to DoorDash’s policy, it does not reimburse Plaintiff or any of its
 2   Dashers for the cost of owning/leasing a vehicle, nor the cost to fuel or maintain it because
 3   Plaintiff is allegedly an independent contractor.
 4          38.     Moreover, DoorDash: (i) had the power to discipline and/or terminate Plaintiff
 5   and the putative Collective Action Members, (ii) regularly supervised and controlled work
 6   conditions of employment for Plaintiff and the putative Collective Action Members, (iii)
 7   determined the rate and method of payment of wages, (iv) paid Plaintiff and the putative
 8   Collective Action Members wages and made deductions to their wages, and (v) maintained
 9   employment records of Plaintiff and the putative Collective Action Members.
10          39.     Plaintiff was not a member of management. Neither he nor any other putative
11   Collective Action Member had authority to (nor did they): manage an enterprise, hire or fire
12   other employees, set the pay rates of other employees, create policies or procedures to govern
13   Defendant’s employees, handle employee grievances, determine the type of equipment or
14   materials that Defendant could use in their operations, plan and/or set Defendant’s budget, enter
15   into contracts on behalf of Defendant, or otherwise have operational control over Defendant’s
16   business operations and practices. Moreover, Plaintiff and the Dasher putative Collective Action
17   Members did not perform office or non-manual work directly related to the management or
18   general business operations of Defendant or their customers, nor did they exercise discretion and
19   independent judgment with respect to matters of significance in the conduct of Defendant’s
20   businesses. Rather, Plaintiff and the putative Collective Action Members simply used their
21   personal automobiles to fulfill orders for delivery upon transmission of an order by Defendant
22   through the DoorDash app.
23          40.     Plaintiff and the Dasher putative Collective Action Members were at all times
24   “non-exempt” employees and eligible to receive federally-mandated minimum and overtime
25   wages pursuant to the FLSA.
26
27
28                                                  -9-
                                          Case No. 3:19-cv-05279
                                  Plaintiff’s Second Amended Complaint
            Case 3:19-cv-05279-EMC Document 154 Filed 07/10/20 Page 10 of 16



 1          41.     As non-exempt employees of DoorDash, whenever Plaintiff and the putative
 2   Collective Action Members worked in excess of forty (40) hours in a workweek, which
 3   happened on occasion, they were entitled to be paid overtime wages as provided by the FLSA.
 4   However, at no time when Plaintiff and the putative Collective Action Members worked in
 5   excess of forty hours in a week did they receive additional compensation. In the case of McGrath
 6   and Smiley, for example, their hourly rates for every hour worked (including overtime) were
 7   always far below the federal minimum wage, as previously mentioned.
 8          42.     Finally, as previously mentioned, DoorDash fails to reimburse Plaintiff and its
 9   other Dashers for the normal and customary business expenses incurred on DoorDash’s behalf in
10   connection with the delivery services they provide. These expenses include, but are not limited
11   to, (i) Plaintiff’s use of a personal vehicle to perform deliveries to DoorDash’s customers (i.e.,
12   gasoline and maintenance), (ii) the cost of liability insurance, (iii) damage claims, (iv) parking
13   and toll road charges incurred while picking up/dropping off deliveries; (v) the cost of a cell
14   phone, and all other tools/equipment in order to do the work required. These work-related
15   expenses were significant.
16          43.     For example, Plaintiff McGrath and Opt-in Plaintiff Smiley spent an average of
17   $100.00 per week in gasoline alone necessary to pick up and deliver DoorDash’s food orders.
18   The impact of these additional expenses is that McGrath and Smiley often paid for the privilege
19   of working for DoorDash, as neither McGrath ($60.00 in “delivery fees”) nor Smiley ($75.00 in
20   “delivery fees”) earned more than $100.00 in the average workweek. As a result, their average
21   back-pay damages total to the complete applicable hourly minimum wage multiplied by their full
22   hours of work, for McGrath $228.00 ($12.00 [California state minimum wage] * 19 [hours of
23   work, including time spent engaged to wait]) and for Smiley $300.00 ($12.00 [California state
24   minimum wage] * 25 [hours of work, including time spent engaged to wait]) plus all applicable
25   statutory damages and/or remedies.
26
27
28                                                  - 10 -
                                           Case No. 3:19-cv-05279
                                   Plaintiff’s Second Amended Complaint
             Case 3:19-cv-05279-EMC Document 154 Filed 07/10/20 Page 11 of 16



 1           44.          By failing to reimburse Plaintiff for these expenses, Plaintiff has often earned far
 2   less than the federally-mandated minimum and overtime wage required by the FLSA during the
 3   average workweek.
 4                   V.        FLSA CLAIMS FOR MINIMUM AND OVERTIME WAGE
 5           45.          Plaintiff incorporates the preceding paragraphs by reference as if set forth fully in
 6   this section.
 7   A.      FLSA Coverage
 8           46.          All conditions precedent to this suit, if any, have been fulfilled.
 9           47.          At all times relevant to this lawsuit, Defendant was an eligible and covered
10   employer under the FLSA pursuant to 29 U.S.C. § 203(d).
11           48.          At all times relevant to this lawsuit, Defendant has been an enterprise engaged in
12   commerce under the FLSA pursuant to 29 U.S.C. § 203(s)(1)(A).
13           49.          At all times relevant to this lawsuit, Defendant has employed, and continues to
14   employ, employees including Plaintiff and the putative Collective Action Members who engaged
15   in commerce or in the production of goods for commerce as required by 29 U.S.C. §§ 206-207.
16           50.          At all relevant times, Defendant has had gross operating revenues or business
17   volume in excess of $500,000.
18   B. FLSA Allegations
19           51.          At all relevant times, Plaintiff and the Putative Collective Action Members were
20   employees of Defendant pursuant to the FLSA.
21           52.          The FLSA generally requires that employers pay their employees the minimum
22   wage for all hours worked. 29 U.S.C. § 206(a)(1).
23           53.          Defendant misclassifies Plaintiff and its other delivery drivers as “independent
24   contractors” rather than “employees” and fails to pay them for all hours worked. In addition,
25   Defendant has required Plaintiff and its other Dashers to pay business expenses (including
26   expenses incurred to own/lease a vehicle, maintain it, and fuel it) causing Plaintiff to be paid less
27
28                                                       - 11 -
                                                Case No. 3:19-cv-05279
                                        Plaintiff’s Second Amended Complaint
             Case 3:19-cv-05279-EMC Document 154 Filed 07/10/20 Page 12 of 16



 1   than the statutory minimum wage and overtime rate, as required by Sections 206 and 207 of the
 2   FLSA, which requires payment at the highest of the applicable federal, state, or local minimum
 3   wage,3 and time-and-a-half when they work more than forty hours in a week. As a result,
 4   Defendant violates the minimum wage provisions of the FLSA.
 5   C. Collective Action Allegations
 6           54.     Plaintiff brings this suit as a collective action pursuant to 29 U.S.C. § 216(b) on
 7   behalf of himself and all other persons employed by Defendant as a delivery service driver (i.e.
 8   Dasher) within three (3) years from the filing of this suit who, like Plaintiff, (i) have been
 9   misclassified as an “independent contractor;” (ii) who have not been compensated at least the full
10   statutory minimum wage for all hours worked up to 40 each week, and (iii) who have not been
11   paid overtime at the time-and-a-half rate pursuant to the FLSA when working over forty hours in
12   a week. Those who file a written consent will be a party to this action pursuant to 29 U.S.C. §
13   216(b) (the “FLSA Class”).
14           55.     Plaintiff has actual knowledge that putative Collective Action Members have been
15   misclassified and denied their minimum wage and overtime. Plaintiff worked with other Dashers
16   employed by Defendant. As such, he has personal knowledge of the pay violations. Furthermore,
17   other Dashers have shared with him that they experienced similar pay violations as those
18   described in this complaint. In fact, thousands of other Dashers who worked for Defendant have
19   opted into this lawsuit as opt-in Plaintiffs.
20           56.     Other Dashers similarly situated to Plaintiff work or have worked for Defendant
21   and did not receive their minimum wage or overtime.
22           57.     Other Dashers similarly situated to Plaintiff work or have worked for Defendant
23   and were misclassified as independent contractors.
24
25       3
            29 U.S.C. § 218(a) (“No provision of this chapter or of any order thereunder shall excuse
26   noncompliance with any Federal or State law or municipal ordinance establishing a minimum
     wage higher than the minimum wage established under this chapter or a maximum work week
27   lower than the maximum workweek established under this chapter [. . .].”]

28                                                   - 12 -
                                            Case No. 3:19-cv-05279
                                    Plaintiff’s Second Amended Complaint
            Case 3:19-cv-05279-EMC Document 154 Filed 07/10/20 Page 13 of 16



 1          58.     The putative Collective Action Members are similarly situated to Plaintiff in all
 2   relevant respects, having performed the same work duties as Plaintiff and being similarly situated
 3   with regard to Defendant’s pay practices – specifically, misclassifying Dashers as independent
 4   contractors and denying them their minimum wage pay and overtime.
 5          59.     The putative Collective Action Members are similar to Plaintiff in terms of job
 6   duties, pay structure, and the denial of all due and owing wages.
 7          60.     Defendant’s failure to pay the minimum wage and overtime to Dashers it
 8   misclassifies as independent contractors results from generally applicable policies or practices,
 9   and does not depend on the personal circumstances of the putative Collective Action Members.
10          61.     The experiences of Plaintiff with respect to his misclassification and pay, or lack
11   thereof, is typical of the experiences of the putative Collective Action Members.
12          62.     The specific job titles or precise job responsibilities of each putative Collective
13   Action Member does not prevent collective treatment.
14          63.     Although the exact amount of damages may vary among the putative Collective
15   Action Members, the damages are easily calculable using a simple formula uniformly applicable
16   to all of the employees.
17          64.     Plaintiff proposes that the class of putative Collective Action Members be defined
18   as:
19          All current and former Dashers who worked for Defendant nationwide from
            any time starting three years before a collective action may be conditionally
20          certified in the case until the date the case resolves.
21
                                          VI.   CAUSE OF ACTION
22
            1.      Claim for Relief – Violation of the FLSA, Failure to Pay the Minimum Wage
23                  to Plaintiff and Putative Collective Action Members.
24          65.     Plaintiff incorporates the preceding paragraphs by reference as if set forth fully in
25   this section, unless inconsistent.
26          66.     The foregoing conduct, as alleged, violated the FLSA.
27
28                                                  - 13 -
                                           Case No. 3:19-cv-05279
                                   Plaintiff’s Second Amended Complaint
             Case 3:19-cv-05279-EMC Document 154 Filed 07/10/20 Page 14 of 16



 1           67.     Defendant was, at all times relevant to this claim for relief, the employer of
 2   Plaintiff and the putative Collective Action Members. See 29 U.S.C. § 203(d).
 3           68.     Defendant is and was required to pay its employees, Plaintiff and the putative
 4   Collective Action Members, the minimum wage for all hours worked. 29 U.S.C. § 206.
 5           69.     Defendant failed to pay Plaintiff and the putative Collective Action Members
 6   their minimum wages for all hours worked in a given workweek.
 7           70.     Defendant’s conduct was willful and done to avoid paying wages. 29 U.S.C.
 8   § 255(a). Therefore, Plaintiff and the putative Collective Action are entitled to a three (3) year
 9   statute of limitations. Id.
10           71.     Plaintiff seeks all damages to which he and the putative Collective Action
11   Members are entitled under the FLSA, including their back wages, liquidated damages,
12   attorneys’ fees and costs, post-judgment interest, and specifically plead recovery for the three (3)
13   year period preceding the filing of this lawsuit through its resolution.
14           2.      Claim for Relief – Violation of the FLSA, Failure to Pay Overtime Wages to
                     Plaintiff and Putative Collective Action Members.
15
             72.     Plaintiff incorporates the preceding paragraphs by reference as if set forth fully in
16
     this section, unless inconsistent.
17
             73.     The foregoing conduct, as alleged, violated the FLSA.
18
             74.     Defendant was, at all times relevant to this claim for relief, the employer of
19
     Plaintiff and the putative Collective Action Members. See 29 U.S.C. § 203(d).
20
             75.     Plaintiff and the putative Collective Action are/were non-exempt employees
21
     entitled to be paid overtime compensation for all hours worked over forty (40) in a workweek, as
22
     defined above. See 29 U.S.C. § 203(e)(1).
23
             76.     Defendant failed to pay Plaintiff and the putative Collective Action Members time
24
     and one-half their respective regular rates of pay when they worked in excess of forty (40) hours
25
     in a workweek in violation of the FLSA. See 29 U.S.C. § 207(a)(1).
26
27
28                                                  - 14 -
                                           Case No. 3:19-cv-05279
                                   Plaintiff’s Second Amended Complaint
             Case 3:19-cv-05279-EMC Document 154 Filed 07/10/20 Page 15 of 16



 1           77.     Defendant’s conduct was willful and done to avoid paying wages. 29 U.S.C.
 2   § 255(a). Therefore, Plaintiff and the putative Collective Action are entitled to a three (3) year
 3   statute of limitations. Id.
 4           78.     Plaintiff seeks all damages to which he and the putative Collective Action
 5   Members are entitled under the FLSA, including their back wages, liquidated damages,
 6   attorneys’ fees and costs, post-judgment interest, and specifically plead recovery for the three (3)
 7   year period preceding the filing of this lawsuit through its resolution.
 8                                        VII.    JURY DEMAND
 9           79.     Plaintiff hereby demands a jury trial on all causes of action and claims for relief
10   with respect to which he and the putative Collective Members have a right to jury trial.
11                                  VIII. DAMAGES AND PRAYER
12           80.     Plaintiff asks that the Court issue summons for Defendant to appear and answer,
13   and that Plaintiff and the Collective Action Members be awarded a judgment against Defendant
14   or order(s) from the Court for the following:
15                   a.      An order conditionally certifying this case as an FLSA collective action
                             and requiring notice to be issued to all putative Collective Action
16                           Members;
17                   b.      An award of damages for all unpaid minimum wages and overtime, all
                             liquidated damages, and restitution to be paid by Defendant;
18
                     c.      Costs of action incurred herein, including expert fees;
19
                     d.      Attorneys’ fees and costs, including fees pursuant to 29 U.S.C. § 216;
20
                     e.      Post-judgment interest, as provided by law;
21
                     f.      Such other relief as the Court may deem just and proper.
22
23   DATED: July 10, 2020
24
25
26
27
28                                                  - 15 -
                                           Case No. 3:19-cv-05279
                                   Plaintiff’s Second Amended Complaint
     Case 3:19-cv-05279-EMC Document 154 Filed 07/10/20 Page 16 of 16



 1
                                   Respectfully submitted,
 2
                                   By:    /s/ Ricardo J. Prieto
 3                                        Ricardo J. Prieto
 4                                 SHELLIST | LAZARZ | SLOBIN LLP
 5                                 Ricardo J. Prieto (Admitted PHV)
                                   rprieto@eeoc.net
 6                                 (Lead Counsel)
                                   11 Greenway Plaza, Suite 1515
 7                                 Houston, Texas 77046
                                   Telephone: (713) 621-2277
 8                                 Facsimile: (713) 621-0993
 9                                 Melinda Arbuckle (Cal. Bar No. 302723)
                                   marbuckle@eeoc.net
10                                 402 West Broadway, Suite 400
                                   San Diego, California 92101
11                                 Telephone: (713) 621-2277
                                   Facsimile: (713) 621-0993
12
                                   &
13
                                   DEBES LAW FIRM
14
                                   Robert R. Debes, Jr. (Admitted PHV)
15                                 bdebes@debeslaw.com
                                   5909 West Loop South, Suite 510
16                                 Bellaire, Texas 77401
                                   Telephone: (713) 623-0900
17                                 Facsimile: (713) 623-0951
18                                 Counsel for Plaintiff Jacob McGrath,
                                   and Proposed Collective Action Members
19
20
21
22
23
24
25
26
27
28                                    - 16 -
                             Case No. 3:19-cv-05279
                     Plaintiff’s Second Amended Complaint
